DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 15-20, 22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huisking (US 2013/0057695)(“Huisking”), Chai (US 2015/0193127)(“Chai”), in further view of Kim et al. (US 2017/0124987)(“Kim”).

As per claim 1, Huisking teaches a system comprising:
	a plurality of premises devices located at a premises (i.e., at least an audio/video door phone system, doorbells 130, door locks 140, read as a plurality of premises devices, see Fig. 1, and ¶0029), wherein at least one
of the premises devices is associated with a door (e.g., door locks 140); and
	a computing device configured to:
	cause output of a user interface (see Fig. 7), associated with the plurality of premises devices, that comprises action buttons (see Fig. 7, ref. 730 and ¶0082) associated with the door and comprises a plurality of regions (i.e., one or more action buttons, see ¶0082);
	cause first modification, based on a first input, of a setting associated with the at least one of the premises devices associated with the door (i.e., lock, see ¶0034); and
	cause second modification, based on a second input, of the setting associated with the at least one of the premises devices associated with the door (i.e., unlock, see ¶0034).
As per claim 1, Huisking does not expressly teach the action buttons taking the form of a “handle icon” as claimed. 
Nevertheless, in the same art of home automation, Chai teaches a system for controlling door operations remotely via a user interface having a door/handle icon (see Fig. 5B. ref. 504, and ¶0063, note also that although the door icon illustrated in Fig. 5B., ref. 504, is more akin to a door knob or “circle” shape, as opposed to a “handle” shape as claimed, the shape or appearance of a graphic icon cannot patentably distinguish the claimed invention from that of the prior art (see MPEP §2144.04 I. Aesthetic Design Changes)).
It would have been obvious to a person having ordinary skill in the art to modify the teachings of Huisking with the teachings of Chai for integrating the controls of the action buttons in Huisking with the door/handle icon as used in Chai. The motivation for doing so would have been for easier user recognition of the device being operated.
Finally, the combination of Huisking and Chai does not expressly teach the first input comprising a dragging and releasing action in a first region of the plurality of regions of the handle icon and the second input comprising a dragging and releasing action in a second region of the plurality of regions of the handle icon.
	Nevertheless, using a dragging and releasing action to signify first and second user input for locking or unlocking a door was well known in the art of graphical user interface design at the time of the earliest effective filing date. For example, Kim teaches such an input mechanism for controlling the operation of a door (see Fig. 16A-B and ¶00230-0234, i.e., “if a touch input of the user U3 to the fifth hidden display 200e is a drag input moved from left to right for a predetermined distance, the controller 170 can unlock the door. Further, if a touch input of the user U3 to the fifth hidden display 200e is a drag input moved from right to left for a predetermined distance, the controller 170 can lock the door”).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Huisking and Chai with the teachings of Kim for using a dragging and releasing action to activate the various door actions in Huisking (e.g., unlock, lock, open, or close, see ¶0034). The motivation for doing so would have been to improve the usability of the interface taught by Huisking and Kim and also take advantage of the user familiarity with the type of dragging and releasing action (i.e., swipe) action taught by Kim do the ubiquitous nature of the gesture at the time of the earliest effective filing date of the claimed invention. 

	As per claim 2, although Huisking anticipates more than one action button corresponding to the four different action commands (i.e., “may be configured with action or command buttons configured to perform actions on the doorbell security”, see ¶0054, also see ¶0099, wherein the supported actions include open, close, lock or unlock), Huisking in view of Chai, does not expressly teach each action command occupying its own separate region/button of the icon, and also each region/button being arranged in a quadrant as claimed.
	Nevertheless, configuring the door/handle icon with four separate regions, similar to a duplication of parts (see MPEP §2144.04), would have been an obvious design choice to a person having ordinary skill in the art at the time of the earliest effective filing date, yielding no more than predictable results. The obvious motivation for assigning four separate regions of the door/handle icon with a separate door command, would have been for independent control of the various actions of the door (i.e., open, close, lock or unlock). 
Finally, positioning the four separate region/action buttons in a quadrant form, similar to a rearrangement of parts (see MPEP §2144.04), would have been an obvious design choice to a person having ordinary skill in the art at the time of the earliest effective filing date, yielding no more than predictable results. The motivation for arranging the buttons into a quadrant form, would have been for user convenience in accessing the various command buttons.

	As per claim 3, Huisking further teaches wherein the setting comprises a locking setting (i.e., lock or unlock, see ¶0034).

	As per claim 4, Huisking further teaches wherein the first input causes locking of the door and the second input causes unlocking of the door (i.e., lock or unlock, see ¶0034). 

	As per claim 5, Huisking further teaches wherein the setting of at least one of the premises devices associated with the door comprises an opening setting of the at least one of the premises devices associated with the door (i.e., open or close a door, see ¶0034).

	As per claim 6, Huisking further teaches wherein the first input causes closing of the door and the second input causes opening of the door (i.e., open or close a door, see ¶0034).

	As per claim 8, although Huisking anticipates more than one action button corresponding to the four different action commands (i.e., “may be configured with action or command buttons configured to perform actions on the doorbell security”, see ¶0054, also see ¶0099, wherein the supported commands include open, close, lock or unlock), Huisking in view of Chai does not expressly teach each action command occupying its own separate region/button of the icon.
Nevertheless, configuring the door/handle icon with four separate regions, similar to a duplication of parts (see MPEP §2144.04), would have been an obvious design choice to a person having ordinary skill in the art at the time of the earliest effective filing date, yielding no more than predictable results. The obvious motivation for assigning four separate regions of the door/handle icon with a separate door command, would have been for independent control of the various actions of the door (i.e., open, close, lock or unlock). 

	As per claim 9, Huisking further teaches wherein the computing device is configured to cause output of the user interface via one or more of a smart phone, a mobile phone, a cellular phone, a tablet computer, a personal computer, or a touchscreen device (i.e., smartphone, see ¶0034).

	As per claim 24, Huisking further teaches causing modification based on a third input of the setting of the door (i.e., lock, unlock, open or close, see ¶0034). 
	However, although Huisking anticipates more than one action button corresponding to the four different action commands (i.e., “may be configured with action or command buttons configured to perform actions on the doorbell security”, see ¶0054, also see ¶0099, wherein the supported commands include open, close, lock or unlock), Huisking does not expressly teach each action command having its own separate region/button, and thus Huisking does not expressly teach a third region as claimed.
	Nevertheless, configuring the user interface with four separate buttons (and thus a “third region” as claimed), similar to a duplication of parts (see MPEP §2144.04), would have been an obvious design choice to a person having ordinary skill in the art. The motivation for doing so would have been for independent control of the various action commands, yielding no more than predictable results. 
	Finally, as noted above, Huisking fails teach the use of a dragging and releasing action for the user input.
Nevertheless, using a dragging and releasing action to signify a user input was well known in the art of graphical user interface design at the time of the earliest effective filing date. For example, Kim teaches such an input mechanism for controlling the operation of a door (see Fig. 16A-B and ¶00230-0234, i.e., “if a touch input of the user U3 to the fifth hidden display 200e is a drag input moved from left to right for a predetermined distance, the controller 170 can unlock the door. Further, if a touch input of the user U3 to the fifth hidden display 200e is a drag input moved from right to left for a predetermined distance, the controller 170 can lock the door”).
	The same motivation for combining Huisking and Kim in claim 1 applies equally well to claim 24. 

Claims 15-20, 22, and 25-30 are rejected under the same rationale as claims 1-6, 8, and 9 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Claims 7, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Huisking, Chai, and Kim, in further view of Ku (US 2011/0148572)(“Ku”).

	As per claims 7, 21, and 31 the combination of Huisking, Chai, and Kim does not expressly teach wherein the plurality of regions comprises five regions.
	Nevertheless, in the same art of automated electronic device interfaces, Ku teaches an interface having a plurality of touchpoints (e.g., regions) (see Fig. 2) for controlling an automated device, such as a door-lock apparatus (see ¶0018), wherein the interface is shown as having five touch point (see Fig. 2).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Huisking, Chai and Kim with the teachings of Ku for configuring the locking/unlocking functions of the door in Huisking with the gesture based graphical user interface as taught by Ku. The motivation for doing so would have been to provide a layer of security to prevent tampering or unwanted door activation commands from being sent in Huisking.

Claims 10, 11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huisking, Chai, and Kim, in further view of Kawanishi et al. (JP 2009213107)(“Kawanishi”)( citing WIPO machine translation).

	As per claim 10, the combination of Huisking and Kim does not expressly teach wherein the user interface comprises a representation of a floor plan layout of a premises, wherein the floor plan layout comprises representations of a plurality of premises devices.
	Nevertheless, in the same art of home automation, Kawanishi teaches a user interface comprises a representation of a floor plan layout of a premises, wherein the floor plan layout comprises representations of a plurality of premises devices including doors (see Fig. 4, and see ¶0025 wherein the various floorplan icons in Fig. 4 correspond to “electric building materials”, read as premise devices, also see ¶0038 wherein the “building materials” include door locks).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of Huisking and Kim with the user interface of Kawanishi for displaying a floorplan corresponding to various premise devices. The motivation for doing so would have been to provide a user-friendly interface for controlling premise devices.

	As per claim 11, Huisking does not expressly teach wherein the plurality of regions comprise an overlay on the floor plan layout.
	Nevertheless, in the same art as noted above, Kawanishi further teaches the device control operations of the door being overlaid on the floor plan layout (see Fig 4B).
	It would have been obvious to modify the teachings of Huisking, Chai and Kim with the teachings of Kawanishi, for overlaying the door/handle icon with device control operations as taught Huisking, Chai and Kim (see claim 1 above) over a floorplan layout. The motivation for doing so would have been to allow for simultaneous control of a premise device while viewing state display icons for other premise devices. 
	
	As per claim 14, Huisking does not expressly teach, but Kawanishi does teach wherein the floor plan layout comprises configuration data for each of the plurality of premises devices (see Fig. 4A-4B, i.e., at least a locations and opening/closing sates of the electric building materials, read as configuration data).
	The same motivation for combining Huisking, Chaim, Kim, and Kawanishi in claim 10, applies equally well to claim 14.

Claim 23 is rejected under the same rationale as claims 10 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huisking, Chai, Kim, and Kawanishi in further view of Kimmel et al. (US 2002/0174367)(“Kimmel”).

	As per claim 12, the combination of Huisking, Chai, and Kim does not teach, but Kawanishi does teach, wherein the floor plan layout indicates a location and a state of the plurality of premises devices, wherein the state comprises current state (see Kawanishi, Fig. 4A, and ¶0028, i.e., opening/closing states of the electric building materials/premise devices).
	The same motivation for combining Huisking, Chai, Kim, and Kawanishi in claim 10, applies equally well to claim 12.
	However, the combination of Huisking, Chai, Kim, and Kawanishi does not further suggest the viewing of historical states.
	Nevertheless, in the same art of home monitoring, Kimmel teaches a similar interface as Kawanishi where multistate icons corresponding to premise devices are mapped on a floorplan to indicate various states of the underlying premise devices (see abstract and Fig. 1). Moreover, Kimmel further teaches the ability to not only display current state information with the various icons, but also past or historical state information as well (i.e., currently in alarm vs. recently in alarm, read as a historical state, see ¶0012).
	It would have been obvious to a person having ordinary skill in the art to modify the teachings Huisking, Chai, Kim, and Kawanishi in further view of Kimmel to not only display icons to distinguish between device icons currently in alarm and also recently in alarm. The motivation for doing so would have been for tracking purposes (see Kimmel, ¶0011).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huisking, Chai, and Kim, and Kawanishi, in further view of Lemelson (US 6,873,256)(“Lemelson”).

	As per claim 13, the combination of Huisking, Chai, Kim, and Kawanishi does not expressly teach wherein the floor plan layout comprises a three-dimensional representation of a floor plan.
	Nevertheless, representing floor plans in three-dimension was well known in the art of graphical user interface design at the time of the invention. For example, Lemelson teaches such a floor plan (see Fig. 7 and col. 14, lines 29-41).
It would have been obvious to a person having ordinary skill in the art would have been motivated to modify the teachings of Huisking, Chai, Kim, and Kawanishi with a 3D floor plan. The motivation for doing so would have been to provide a more user-intuitive display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441